Case 1:20-cv-24787-JEM Document 1 Entered on FLSD Docket 11/20/2020 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION
 ______________________________________________________________________________

 DENISE LEE HARRIS
  Plaintiff,
 Vs.
 ROYAL CARIBBEAN CRUISES, LTD.                           JURY TRIAL DEMANDED
 Defendant
 ______________________________________________________________________________
                                             COMPLAINT
 ______________________________________________________________________________
          COMES NOW, Denise Lee Harris, hereinafter “Plaintiff”, by and through undersigned

 counsel and sues Royal Caribbean Cruises Ltd., hereinafter “Defendant”, for reasons set forth

 hereinbelow:

                  FEDERAL JURISDICTION – DIVERSITY AND FORUM SELECTION

       1. Denise Lee Harris, hereinafter “Plaintiff” is a natural person who is a citizen and resident

          of the State of Florida in the United States of America.

       2. Royal Caribbean Cruises Ltd., hereinafter “Defendant” is a corporation incorporated in

          the Republic of Liberia.

       3. On January 18, 2020, while onboard Plaintiff’s boat, Defendant tripped, fell and suffered

          damages in excess of $75,000.

       4. Furthermore, the Cruise Contract between the parties specifies this Court as the forum for

          resolving disputes as for personal injuries.

       5. Consequently, this Court has jurisdiction over this matter.
Case 1:20-cv-24787-JEM Document 1 Entered on FLSD Docket 11/20/2020 Page 2 of 5




                                        COUNT I - NEGLIGENCE1

                                             Failure to Maintain

     6. Plaintiff restate and adopts the allegations in Paragraphs 1 thorough 5.

     7. On January 18, 2020, Plaintiff boarded a cruise ship in the United States port in San Juan,

        Puerto Rico.

     8. Defendant owed Plaintiff a duty to exercise reasonable care in maintaining its cruise ship.

     9. On January 18, 2020, while onboard, Plaintiff tripped, fell and broke the large bone in her

        left toe due the negligence of Defendant.

     10. Plaintiff tripped on a drain which appeared flush with the floor, but in fact recessed below

        the level floor without warning and due to lacking maintenance.




 1
        “[T]he owner of a ship in navigable waters owes to all who are on board for purposes not
 inimical to his legitimate interests the duty of exercising reasonable care under the circumstances
 of each case.” Balaschak v. Royal Caribbean Cruises, Ltd., No. 09-21196-CIV, 2009 WL
 8659594, at *5 (S.D. Fla. Sept. 14, 2009);
 citing Kermarec v. Compagnie GeneraleTransatlantique, 358 U.S. 625, 632 (1959).
Case 1:20-cv-24787-JEM Document 1 Entered on FLSD Docket 11/20/2020 Page 3 of 5




                                                                        Un-Even Ledge at Issue




    11. Defendant breached its duty to Plaintiff by failing to maintain its cruise ship.

    12. Defendant’s breach of its duty to Plaintiff caused Plaintiff injuries and damages.

                                        COUNT II- NEGLIGENCE

                                              Failure to Warn

    13. Plaintiff restate and adopts the allegations in Paragraphs 1 thorough 5.

    14. On January 18, 2020, Plaintiff boarded a cruise ship in the United States port in San Juan,

       Puerto Rico.

    15. Defendant owed Plaintiff a duty to exercise reasonable care in warning Plaintiff of known

       hazards about the ship.

    16. On January 18, 2020, while onboard, Plaintiff tripped, fell and broke the large bone in her

       left toe due the negligence of Defendant.
Case 1:20-cv-24787-JEM Document 1 Entered on FLSD Docket 11/20/2020 Page 4 of 5




    17. Plaintiff tripped on a drain which appeared flush with the floor, but in fact recessed below

       the level floor due to lacking warning of this hazard.




                                                                        Un-Even Ledge at Issue




    18. Defendant breached its duty to Plaintiff by failing to warn Plaintiff of this hazard.

    19. Defendant’s breach of its duty to Plaintiff caused Plaintiff injuries and damages.
Case 1:20-cv-24787-JEM Document 1 Entered on FLSD Docket 11/20/2020 Page 5 of 5




                        DEMAND FOR JURY TRIAL PURSUANT TO
                     RULE 38 OF FEDERAL RULES OF CIVIL PROCEDURE

    20. Plaintiff personal injuries due to Defendant’s negligence valued in excess of twenty

        dollars.

    21. Plaintiff, thus demand trial by jury on all matters so triable.

                                          DEMAND FOR RELIEF

 WHEREFORE, Plaintiff, Denise Lee Harris asks this Honorable Court to enter judgment against

 Defendant Royal Caribbean Cruises Ltd., and award such damages, fees and costs, and such

 further relief as the Court deem mete and proper.



                                                               Respectfully Submitted,
                                                               AMETHYST LAW GROUP
                                                               100 South Ashley Drive, Suite 600
                                                               Tampa, Florida 33602
                                                               Main No.: (844) 482-1239
                                                               Fax: (813) 200 - 1811
                                                                 s/ Amir Ghaeenzadeh
                                                               ___________________________
                                                               AMIR GHAEENZADEH, ESQ.
                                                               Florida Bar No.: 104745
                                                               Amir@Amethystlawgroup.com
                                                               Attorney for Plaintiff
